Citation Nr: 1203998	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-37 848	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to higher ratings for ischemic heart disease, rated as 10-percent disabling prior to March 25, 2009, and as 30-percent disabling since.

2.  Entitlement to a rating higher than 10 percent for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied higher ratings for coronary artery disease and hypertension.

The Veteran had a hearing at the RO in July 2008 before a local hearing officer.

A subsequent February 2011 RO decision granted service connection for his ischemic heart disease, also included it in the rating for his coronary artery disease and resultantly increased the rating for this collective heart disability from 10 to 30 percent retroactively effective from March 25, 2009.  So this claim now concerns whether he was entitled to a rating higher than 10 percent for this disability prior to March 25, 2009, and whether he has been entitled to a rating higher than 30 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, unless and until he receives the maximum possible rating or expressly indicates he is satisfied or content with a lesser rating, albeit higher than the rating he had).  

Additionally, in his April 2011 correspondence, the Veteran argues that his 
service-connected hypertension is a combat-related disability and, therefor, that he is entitled to compensation under the Combat-Related Special Compensation (CRSC) program.  VA is not the agency responsible for making the determination of CRSC eligibility in the first instance, however.  Claims for CRSC instead are handled by the appropriate branch of the Armed Forces (in this case, the Army), not by VA.  The Board refers the Veteran to the Department of the Army.  Once a determination as to eligibility has been made, and notice provided to VA, his compensation may be adjusted accordingly.



FINDINGS OF FACT

1.  During the initial period at issue prior to March 25, 2009, the Veteran's heart disease was not manifested by a workload of 7 or less METs, i.e., metabolic equivalents, meaning multiples of resting oxygen uptake; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  Since March 25, 2009, this disability has not been manifested by a workload of 5 or less METs; he also has had an ejection fraction greater than 50% and has not had an episode of acute congestive heart failure.

3.  His hypertension has not caused diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the heart disease prior to March 25, 2009, or for a rating higher than 30 percent for this disability since.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2011). 

2.  The criteria also are not met for a rating higher than 10 percent for the hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010). 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2007 and March 2009, not until after having initially adjudicated his claim in January 2007, so not in the preferred sequence.  But the letters complied with Dingess by apprising him of the evidence needed to substantiate his claims for higher ratings for his disabilities, and the claims subsequently were readjudicated in a May 2009 SSOC, including considering any evidence submitted or otherwise obtained in response to that notice.  In addition, a letter in April 2010 informed him of the disability rating and downstream effective date elements of his ischemic heart disease claim, which the RO combined with the symptomatology related to his coronary artery disease and is the subject of one of the increased-rating claims.  He was additionally apprised of the type of evidence and information required to substantiate his claim for an even higher rating and of his and VA's respective responsibilities in obtaining this supporting evidence.  The claims later were readjudicated in a March 2011 SSOC.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant medical and other evidence in support of his claims that was obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This included the records concerning the evaluation and treatment of his heart disease and hypertension, both while in service and during the many years since his discharge.  He also was examined for VA compensation purposes in January 2007, March 2009, and December 2010.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his heart disease and hypertension, which is the determinative issue in this appeal regarding these disabilities.  So additional examination is not needed.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time since a prior and otherwise sufficient examination).

Accordingly, the Board finds that no further development of the claims is needed to meet the requirements of the VCAA.

II.  Analysis

The Veteran had a 10 percent rating for his coronary artery disease from April 12, 2003, until the increase to 30 percent as of March 25, 2009.  He has had a 10 percent rating for his hypertension effectively since December 8, 1997.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

While the Veteran's entire history is reviewed when assigning a disability rating, see again 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of 

a staged rating would be necessary.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The rating for the Veteran's heart disease already has been staged since, as mentioned, he had a 10 percent rating for this disability prior to March 25, 2009, and has had a higher 30 percent rating effectively since.

A.  Evaluation of the Heart Disease

This disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this code, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating requires chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diseases of the Heart, Note (2). 

(i) Before March 25, 2009

The January 2007 VA examination report notes that a chest X-ray showed a normal-sized heart.  Myocardial perfusion test performed before and after exercise showed an approximate ejection fraction of 77 percent; and further evaluation with computer grating showed an ejection fraction of 68 percent.  A coronary angiogram was performed with good results.  Left ventriculogram showed no wall motion abnormalities, and the ejection fraction was 65 percent.  The resting electrocardiogram (EKG/ECG) had normal sinus and showed no evidence of arrhythmia or ischemia during exercise.  

There is no evidence of record showing the Veteran's workload was less than 7 METS; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  His heart disease therefore was appropriately rated at the 10-percent level during this initial period.  The requirements for a higher rating were not satisfied, as his workload was not 7 METS or lower, and the diagnostic tests did not reveal evidence of cardiac hypertrophy or dilatation.  38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005. 

(ii) Since March 25, 2009

Another VA examination was performed on March 25, 2009.  An exercise stress test found no EKG evidence of ischemia and there was a maximum workload of 7 METS.  Chest X-ray also noted a normal heart size, and the post-exercise ejection fraction was approximately 68 percent.

The results of that March 25, 2009 VA compensation examination were the grounds for increasing the rating for the Veteran's heart disease from 10 to 30 percent as of the date of that examination because that was when it was first shown he met the requirements for this higher 30 percent rating for this disability, albeit no greater rating.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

There was a still additional VA examination in December 2010.  The examiner provided a detailed history of the Veteran's cardiovascular diseases.  The objective physical portion of that examination noted that his ejection fraction was greater than 50 percent.  A December 2010 EKG was normal.  The pertinent diagnosis was chronic ischemic heart disease with dyspnea as angina equivalent; the condition is stable with medications.  

In light of the fact the Veteran's workload was 7 METS, he is appropriately rated at the 30-percent level for his heart disease.  There equally is no evidence of acute congestive heart failure, much less of more than one episode in the past year, and his ejection fraction has been greater than 50 percent.

B.  Evaluation of the Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent rating is assigned for hypertensive vascular disease when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.

The report of the January 2007 examination list a blood pressure reading of 116/76.  May and June 2008 VA neurological examinations noted blood pressure of 130/80 and 137/87.  The March 25, 2009 examination revealed a blood pressure of 133/81, whereas the December 2010 examination blood pressure reading was 130/88.

The Board also sees that the Veteran's VA outpatient treatment records do not show systolic blood pressure readings of predominantly 200 or more or diastolic readings of predominantly 110 or more since August 2006.

Hence, the preponderance of the evidence is against his claim for a higher rating for his hypertension since one year before the filing of this increased-rating claim.  38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101.

C.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115. "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116. 

The Veteran has numerous service-connected disabilities, for which he is being compensated, and he additionally had a total disability rating based on individual unemployability (TDIU), on account of these numerous disabilities, from November 28, 2006 to March 31, 2010.  His primary complaints specifically referable to his heart disease and hypertension, however, are of syncope, fatigue, angina, dizziness, and dyspnea on moderate exertion, all of which are contemplated by the schedular rating criteria.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis. 


But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (meaning competent and credible) evidence that either of the disabilities currently at issue in this appeal has caused marked interference with his employment - meaning above and beyond that contemplated by the respective schedular ratings for these disabilities, except perhaps for when he had a TDIU, but which as mentioned was based on the combined effect of his service-connected disabilities, so not just on these particular two.  The CAVC recently held that a TDIU involves unemployability due to a greater degree of disability than what is required for extra-aschedular consideration.  See Ferman v. Shinseki, No. 10-2365 (September 30, 2011).  The Veteran also has not required any inpatient treatment for these disabilities, much less on a frequent basis.  Instead, his evaluation and treatment for these disabilities has been exclusively on an outpatient basis during the appeal period.  So, in short, there is no indication in the record that the interference with his work caused by these two service-connected disabilities could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

In conclusion, since the rating schedule adequately addresses the symptomatology for these two disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


D.  Conclusion

At no time during the pendency of these claims has either disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claims for higher ratings; there is no doubt to be resolved; and increased ratings are not warranted.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The claim for a rating higher than 10 percent for the heart disease prior to March 25, 2009, and for a rating higher than 30 percent since, is denied. 

Also denied is the claim for a rating higher than 10 percent for the hypertension.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


